Title: From Alexander Hamilton to Ebenezer Foot, 28 September 1780
From: Hamilton, Alexander
To: Foot, Ebenezer



Continental Village [New York]28th of Sept. 1780
Sir:

Your letter to the General was delivered to me on the road. You will on receipt of this permit the officer with the flag to return delivering him the enclosed letter. This I know to be His Excellency’s intention, and he yesterday gave orders for the purpose which seem not to have reached you. I am Sir   Your Most Obed’t
A. Hamilton   Aide De Camp 
To Mr. FootCrompond
 